Citation Nr: 0517953	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low 
back disability.   
 
2.  Entitlement to a higher (compensable) rating for 
residuals of a stress fracture of the right tibia.   
 
3.  Entitlement to a higher (compensable) rating for 
residuals of a stress fracture of the left tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 2000 to April 
2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision which, 
in pertinent part, granted service connection and a 10 
percent rating for a low back disability (myofascial low back 
pain), effective April 18, 2001, and granted service 
connection and noncompensable ratings for residuals of a 
stress fracture of the right tibia and residuals of a stress 
fracture of the left tibia, both effective April 18, 2001.  
In June 2003, the veteran testified at a Travel Board hearing 
at the RO.  

In April 2004, the Board remanded this appeal for further 
development.  A January 2005 RO decision increased the rating 
for the veteran's service-connected low back disability to 20 
percent, effective April 18, 2001.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by no more than moderate intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least one week, but less than two weeks, 
during the past 12 months; no more than moderate limitation 
of low back motion or lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilaterally, in a standing position; and no more than 
forward flexion of the thoracolumbar spine to 60 degrees or 
less, limitation of combined range of motion of the 
thoracolumbar spine to 120 degrees or less, or muscle spasm 
(or guarding) severe enough to result in an abnormal gait, 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Ankylosis has not been shown.  

2.  The veteran's service-connected residuals of a stress 
fracture of the right tibia are manifested by no residual 
malunion of the tibia, no related limitation of motion of the 
right knee or ankle, and are no longer evident by X-ray.  

3.  The veteran's service-connected residuals of a stress 
fracture of the left tibia are manifested by no residual 
malunion of the tibia, no related limitation of motion of the 
left knee or ankle, and are no longer evident by X-ray.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2004).  

2.  The criteria for a compensable rating for residuals of a 
stress fracture of the right tibia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.71a, 
Diagnostic Codes 5262, 5270, 5271 (2004).  

3.  The criteria for a compensable rating for residuals of a 
stress fracture of the left tibia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5262, 5170, 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A. Low Back Disability

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although the new criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.  

Arthritis, due to trauma, substantiated by x-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine), in effect prior to September 26, 
2003, severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain), in effect prior to September 26, 2003, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable evaluation is warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (ankylosis of 
the lumbar spine), in effect prior to September 26, 2003, a 
50 percent evaluation is warranted if ankylosis of the lumbar 
spine is unfavorable and a 40 percent evaluation is warranted 
if favorable. 

The Board has also evaluated the veteran's condition under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome), in effect prior to September 
23, 2002, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  No medical evidence in 
this case would support such a finding.  Severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent evaluation.  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation, mild intervertebral disc 
syndrome warrants a 10 percent evaluation, and postoperative 
cured intervertebral disc syndrome is noncompensable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002 under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.  § 4.25.  The new criterion applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation is warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

Under the criteria effective today, the VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  The VA is to 
round each range of motion measurement to the nearest five 
degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  

As noted above, the veteran served on active duty from 
February 2000 to April 2001.  In March 2002, the RO granted 
service connection and a 10 percent rating for a low back 
disability (myofascial low back pain), effective April 18, 
2001, the day following the veteran's last day of active 
service.  In January 2005, the RO increased the rating for 
the veteran's service-connected low back disability to 20 
percent, also effective April 18, 2001.  

The most recent May 2004 VA orthopedic examination report 
noted that the veteran reported that she had constant pain in 
her low back with flare-ups every two days which would last 
for one day.  She stated that she had increased pain with 
prolonged standing and with sitting in a chair with no back 
support.  It was noted that the veteran complained of 
radiation of the pain and that she used no assistive aids, 
such as braces, a cane, crutches, or a walker.  

The examiner reported that the veteran had no limp, that she 
had a normal gait, and that she appeared to be in no 
discomfort.  As to range of motion of the veteran's lumbar 
spine, the examiner indicated that flexion was 40 degrees, 
extension was 30 degrees, and left and right lateral bending 
was 30 degrees.  It was noted that left lateral rotation was 
50 degrees and that right lateral rotation was 45 degrees.  
The examiner noted that on checking strength of the 
quadriceps, the veteran hardly moved her knee in an obvious 
attempt to impress weakness, which was not borne out by the 
fact that she had excellent tone of both quadriceps and a 
normal gait.  It was reported that deep tendon reflexes at 
the knee were 0 and that ankle jerks were +4, bilaterally.  
The examiner stated that the veteran had grade 5 strength in 
all lower extremity muscle groups and that there was no 
sensory loss in any part of the lower extremities.  The 
examiner indicated that the veteran had no tenderness of the 
lumbosacral spine, and that no spasm, warmth, or tenderness, 
was noted.  The examiner stated that the veteran had a 
negative straight leg raising test to 90 degrees, that the 
spine appeared to be symmetrical with normal curves, and that 
there appeared to be no painful motion or fixed deformities.  
The examiner reported that the musculature appeared to be 
normal and that there appeared to be no increase in loss of 
motion due to incoordination, lack of endurance, or weakness 
or fatigability.  It was noted that X-rays of the lumbosacral 
spine appeared to be normal throughout with normal disc 
spaces and bone architecture and that the facets joints 
appeared to be uninvolved with any degenerative process.  The 
diagnosis was history of back strain, resolved.  The examiner 
commented that he found no objective evidence of any 
disability of the back at that time.  

A prior November 2001 VA general medical examination report 
noted, as to the lumbar spine, that flexion was 60 degrees, 
extension was 20 degrees, bilateral lateral flexion was 30 
degrees, and bilateral lateral rotation was 35 degrees.  The 
examiner noted that the veteran expressed pain at 20 degrees 
of extension of the lumbosacral spine.  The examiner reported 
that there was mild tenderness over the right lower 
paraspinals and that bending and sitting was painful for the 
veteran because of her back problem.  The examiner indicated 
that no neurological findings were noted.  The diagnoses 
included chronic myofascial low back pain with mild 
functional loss.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected low back disability is not more 
than 20 percent disabling.  The Board observes that the old 
criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome contemplates consideration of limitation of motion 
and pain on use of the low back, factors which the Board has 
taken into account when assigning a rating.  See VAOPGCPREC 
36-97.  The medical evidence does not specifically indicate 
that the veteran has intervertebral disc syndrome.  In fact, 
as noted above, the May 2004 VA orthopedic examination report 
noted that X-rays of the lumbosacral spine appeared to be 
normal throughout with normal disc spaces and facet joints 
that were uninvolved with any degenerative process.  

The Board notes, therefore, that the medical evidence as a 
whole fails to show signs of more than moderate 
intervertebral disc syndrome, with recurring attacks as 
required for a higher rating under the old criteria.  As 
noted above, the May 2004 VA orthopedic examination report 
noted that there was no sensory loss of the lower 
extremities, deep tendon reflexes were 0 degrees, ankle jerks 
were 4+, and no spasms were noted.  The November 2001 VA 
general medical examination report, also noted above, 
indicated that no neurological findings were noted.  Clearly, 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, as required for a 40 percent rating 
under the old criteria, has not been shown.  The examinations 
clearly provide negative evidence against this claim.  

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
it is questionable whether during any recent 12 month period 
there have been any "incapacitating episodes" as defined by 
the regulation as a result of the veteran's service-connected 
low back disability, and clearly any such incapacitating 
episodes have totaled less than at least four weeks, but less 
than six weeks during the past 12 months, as required for a 
higher 40 percent rating under such criteria.  

The new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), also 
permits alternatively rating intervertebral disc syndrome 
based on separate evaluations under orthopedic and 
neurological codes.  

Under the old criteria of Diagnostic Code 5292 for limitation 
of lumbar motion, a higher 40 percent rating requires severe 
limitation of motion.  Such is not shown by the evidence of 
record, to include the most recent May 2004 VA examination.  
The veteran's limitation of motion is no more than moderate 
and is indicative of the present 20 percent rating.  Even 
when the effects of pain are considered, such is not more 
than 20 percent disabling under the old criteria of 
Diagnostic Codes 5003, 5010, 5292.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  Additionally, 
the medical evidence indicates that the veteran's lumbar 
spine is not ankylosed (i.e., fixed in one position), and 
thus a higher 40 percent rating under the old criteria of 
Diagnostic Code 5289 is not in order.  

Under the old criteria of Diagnostic Code 5295, no more than 
a 20 percent rating would be warranted.  In order for a 40 
percent rating, the evidence must show that the veteran had 
severe lumbosacral strain.  Such is clearly not shown by the 
evidence of record.  For example, the veteran has not been 
shown to have symptoms such as listing of the whole spine to 
the opposite side, marked limitation of forward bending in a 
standing position, a positive Goldthwaite's sign, or abnormal 
mobility on forced motion, which are some of the symptoms 
indicative of such a rating.  

As to the new criteria of 38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2004), the evidence indicates 
that forward flexion on the most recent July 2004 examination 
was 40 degrees and the combined range of motion of the 
thoracolumbar spine was 225 degrees.  The evidence fails to 
indicate favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less as required for a 40 percent rating.  
Therefore, no more than a 20 percent rating could be granted 
under such criteria.  

In terms of any neurological manifestations, the most 
appropriate neurologic code, is Diagnostic Code 8520 for 
impairment of the sciatic nerve.  The medical evidence fails 
to indicate the presence of sciatica.  Therefore any rating 
pursuant to Diagnostic Code 8520 would not be appropriate.  

The Board notes that this is an initial rating case on the 
granting of service connection, and thus different percentage 
ratings may be assigned for different periods of time since 
the effective date of service connection ("staged ratings") 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence shows no distinct periods 
of time, since the effective date of service connection, 
during which the veteran's low back disability has been more 
than 20 percent disabling.  

As the preponderance of the evidence is against the claim for 
a higher rating for the veteran's low back disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

B.  Residuals of a Stress Fractures of the Right Tibia and 
Left Tibia

Malunion of the tibia and fibula of a leg warrants a 10 
percent rating when it results in slight knee or ankle 
disability.  A 20 percent rating requires that malunion 
results in moderate knee or ankle disability.  A 30 percent 
rating requires that malunion results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

As to ankylosis of the ankle, a 20 percent rating is 
warranted when the joint is ankylosed in plantar flexion less 
than 30 degrees.  A 30 percent rating requires ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

When the requirements for a compensable rating of a 
diagnostic code are not met, a noncompensable (0 percent) 
rating is assigned.  38 C.F.R. § 4.31.  

The most recent May 2004 VA orthopedic examination report 
noted that the veteran's claims file was reviewed.  The 
veteran reported that she had pain in the anterior aspect of 
both legs from the ankles to the knee with every step she 
would take.  The examiner reported that the veteran had no 
loss of motion in either knee or ankle and that there was no 
tenderness of either lower extremity along the medial aspect 
of the tibia, bilaterally.  The examiner stated that there 
was no tenderness, swelling, or warmth noted in any of the 
muscle groups of the leg between the knee and the ankle.  It 
was noted that the veteran had a negative Homan's sign and 
that the dorsalis pedis pulses were +4, bilaterally.  The 
examiner indicated that X-rays of both lower extremities 
revealed normal architecture of both tibia and fibula.  There 
was no evidence of any recent or old fractures noted.  

As to a diagnosis, the examiner stated that he found no 
evidence of any disability of the lower extremities at that 
time.  The examiner commented that the veteran had no 
increased loss of motion of either lower extremity as a 
result of incoordination, lack of endurance, weakness, or 
fatigability.  The examiner stated that he could find no 
documentation of a tibial fracture, as mentioned in a report.  
It was noted that there was a bone scan reported in March 
2000 that showed a hot spot at the third or fourth metatarsal 
consistent with a stress fracture of the metatarsals.  

A prior November 2001 VA general medical examination report 
noted that the veteran had a history of stress fractures of 
both tibia and that such was diagnosed in March 2000.  It was 
reported that such was confirmed by X-rays and a bone scan.  
The veteran reported that because of the previous stress 
fractures, prolonged walking was difficult for her.  The 
examiner stated that there was no tenderness on both of the 
veteran's legs.  The examiner indicated that no foot problems 
were noted.  The diagnoses included status post stress 
fractures of bilateral tibia, with mild functional loss.  

The Board notes that the medical evidence fails to show 
significant functional impairment of the right and left 
tibias (or adjacent knee or ankle joints) due to the 
veteran's stress fractures.  Although the November 2001 VA 
general medical examination report, noted above, did refer to 
mild functional loss, the examiner did not provide the range 
of motion of the veteran's knees or ankles or provide any 
information indicative of such functional loss.  

Additionally, the most recent May 2004 VA orthopedic 
examination report noted that the veteran had no loss of 
motion of either knee or ankle, that there was no tenderness 
of either lower extremity along the medial aspect of both 
tibias, and that X-rays showed no evidence of any recent or 
old fracture, or for that matter any evidence of arthritis.  
There is no malunion of the right or left tibia, and thus a 
compensable rating under Diagnostic Code 5262 is not 
warranted.  Additionally, there is no limitation of motion of 
the knees or ankles as required for a compensable rating 
under Diagnostic Code 5271.  Further, as noted above, the May 
2004 VA examination report specifically indicated that the 
veteran had no increased loss of motion of either lower 
extremity as a result of incoordination, lack of endurance, 
weakness, or fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 2002 (1995).  Therefore, 
the veteran is not entitled to compensable ratings for her 
service-connected residuals of a stress fracture of the right 
tibia and residuals of a stress fracture of the left tibia.  
See 38 C.F.R. § 4.31.  

Moreover, there have been no periods of time, since the 
effective date of service connection, during which separate 
compensable rating could be warranted for each leg; thus 
higher "staged ratings" are not warranted.  Fenderson, 
supra.  

The preponderance of the evidence is against the claims for 
higher (compensable) ratings for residuals of a stress 
fracture of the right tibia and residuals of a stress 
fracture of the left tibia.  Thus, the benefit-of-the-doubt 
ruel does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a September 2002 
statement of the case, a December 2002 letter, a June 2003 
Board hearing, an April 2004 letter, and a March 2005 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to a 
right higher than 20 percent for a low back disability, 
entitlement to a higher (compensable) rating for residuals of 
a stress fracture of the right tibia, and entitlement to a 
higher (compensable) rating for residuals of a stress 
fracture of the left tibia.  The discussions in the rating 
decisions, the statement of the case, and the supplemental 
statement of the case, and the Board hearing, have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

A higher rating for a low back disability is denied.  

A compensable rating for residuals of a stress fracture of 
the right tibia is denied.  

A compensable rating for residuals of a stress fracture of 
the left tibia is denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


